The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-7, 9, and 12-15 (Renumbered 1-12) are found to be allowable. Claims 1-7, 9, and 12-15 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman Lee (Reg. No. 58,941) on September 28, 2021.
The application has been amended as follows (see claim(s) with “Currently amended” prefix below): 
(Currently Amended) A method performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a network, a Semi-Persistent Scheduling (SPS) configuration including information on (1) a specific configured grant, (2) a validity area associated with the specific configured grant, and (3) an identity of the wireless device;

leaving a connected state with the network;
entering [[an]] a Radio Resource Control (RRC) inactive state with the network; and
while in the RRC inactive state with the network: 
selecting a cell;
based on the selected cell being included in the validity area:
transmitting, to the network, an SPS confirmation informing that the specific configured grant is activated, upon camping on the selected cell; and
performing transmission using the specific configured grant based on the identity of the wireless device; and
based on the selected cell not being included in the validity area:
performing a random access to the network.

(Currently Amended) The method of claim 1, wherein the method further comprises:
while in the RRC inactive state with the network:
based on the selected cell being included in the validity area:
deactivating the configured grant upon leaving the selected cell.

The method of claim 1, wherein the SPS configuration further includes information on a validity timer associated with the specific configured grant, and wherein the transmission using the specific configured grant is performed only while the validity timer is running.

The method of claim 3, wherein the method further comprises:
performing the random access to the network, after the validity timer is expired.

The method of claim 3, wherein the method further comprises:
deactivating the specific configured grant upon expiry of the validity timer.

The method of claim 1, wherein the validity area includes one or more cells.

7.   The method of claim 1, wherein the random access is performed based on data on a valid logical channel associated with the specific configured grant becoming available.

8.	(Canceled)

9.	(Currently Amended) The method of claim 1, wherein the SPS configuration is received, while in the RRC inactive state with the network.

10 - 11. (Canceled)

(Currently Amended) The method of claim 1, the method further comprising:
receiving a Random Access Response (RAR) message informing whether to enter the connected state or continue to perform transmission in the RRC inactive state.

The method of claim 12, wherein the RAR message includes an SPS reconfiguration, wherein the SPS reconfiguration includes information on another configured grant.

The method of claim 1, wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device.

(Currently Amended) A wireless device in a wireless communication system, the wireless device comprising:
a memory;
a transceiver; and
a processor, operably coupled to the memory and the transceiver, and configured to: control the transceiver to receive, from a network, a Semi-Persistent Scheduling (SPS)
configuration including information on (1) a specific configured grant, (2) a validity area associated with the specific configured grant, and (3) an identity of the wireless device;
control the transceiver to receive, from the network, an indication informing activation for the specific configured grant;
leave a connected state with the network;
enter [[an]] a Radio Resource Control (RRC) inactive state with the network; and
while in the RRC inactive state with the network: 
select a cell;
based on the selected cell being included in the validity area:
control the transceiver to transmit, to the network, an SPS confirmation informing that the specific configured grant is activated, upon camping on the selected cell; and
perform transmission using the specific configured grant based on the identity of the wireless device; and
based on the selected cell not being included in the validity area:
perform a random access to the network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving a method of a wireless device in a wireless communication system for receiving a Semi-Persistent Scheduling (SPS) configuration from a network which includes (1) a specific configured grant, (2) a validity area associated with the specific configured grant, and (3) an identity of the wireless device; receiving, from the network, an indication informing activation for the specific  configured grant; leaving a connected state with the network, and entering an a radio resource control (RRC) inactive state with the network.  While in the RRC inactive state with the network, selecting a cell.  And based on the selected cell being included in the validity area, transmitting, to the network, an SPS confirmation informing that the specific configured grant is activated, upon camping on the selected cell; and performing transmission using the specific configured grant based on the identity of the wireless device.  If the selected cell is not being included in the validity area, performing a random access to the network.
The closest prior art of record Deenoo (US Patent Application Publication, 2019/0174571) teaches a wireless transmit/receive unit (WTRU) that is triggered to enter an INACTIVE state (i.e., to leave a connected state, as claimed); while in the inactive state, the WTRU can transmit uplink data using dedicated resource configuration (i.e., configured grant) within a validity region (i.e., the claimed validity area) that it is located in.   Deenoo also teaches the WTRU performing a random access, while in the inactive state and outside the validity region in order to obtain resources to transfer data.  In ¶ [0126-0131], Deenoo also teaches a radio resource configuration which includes Semi-Persistent Scheduling (SPS) configuration, WTRU identity, and protocol state aspect(s) which may include semi-persistent grants; the protocol state aspect(s) may be useful, when a WTRU reconnects in a cell for which such state may still be applicable (e.g., a cell in which the WTRU was previously active and/or a cell part of a group of cells with common protocol instances towards a given WTRU) (i.e., while the claimed validity area).  However, Deenoo does not teach receiving, from the network, an indication informing activation for the specific configured grant, and while in the RRC inactive state with the network, selecting a cell.  And based on the selected cell being included in the validity area, transmitting, to the network, an SPS confirmation informing that the specific configured grant is activated, upon camping on the selected cell.  Therefore, the claims are allowable over the prior art.
There are prior arts such as Dinan (US Patent Application Publication, 2018/0279229) and Au (US Patent Application Publication, 2015/0195788), which teach a wireless device/UE transitioning between RRC connected and RRC inactive states, and ACTIVE and ECO states, respectively, in order to reduce latency.  And Pelletier (US Patent Application Publication, 2011/0134774) teaches a WRTU receiving a control signaling to activate the previously configured dedicated downlink resources, such as semi-persistent scheduling resources.  However, neither Dinan nor Au nor Pelletier, teaches the wireless device, while in the RRC inactive state with the network, selecting a cell, and based on the selected cell being included in the validity area, transmitting, to the network, an SPS confirmation informing that the specific configured grant is activated, upon camping on the selected cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416